DETAILED ACTION
The applicant’s amendment filed on November 1, 2021 has been acknowledged. Claims 5, 6, 12, 13, 18 and 19 have been canceled. Claims 21-26 have been added. Claims 1-4, 7-11, 14-17 and 20-26, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication component configured to” in claim(s) 1-4, 7-11 and 21-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically paragraph [0029], which states “Communication components 440, 465 and 485 comprise circuitry suitable for constructing communication links 452 and 454 according to corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11, 14-17 and 20- 26 are rejected under 35 U.S.C. 101 because the claimed invention is recites an abstract idea without reciting significantly more. Under the 2019 PEG guidance the claims recite a method of organizing human activity, in this case determining if a maintenance operation has been performed. These elements have been updated in the MPEP in sections 2106.03 through 2106.07. 

Under Step 2(a) prong 1 – The claims have been amended to be directed toward elements which include an abstract idea, specifically collecting lubrication maintenance information from a plurality of vehicles and utilizing that information to specify lubrication maintenance procedures for future automotive vehicles. Previously the claims were directed toward the hardware used to detect sensor information and report it and now they are directed toward the usage of that information, which is an abstract idea. Specifically 2106.04(a) states Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II) and Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. (see MPEP § 2106.04(a)(2), subsection I)
As noted in 2106.04(a) certain methods of organizing human activity include commercial interactions and business relations, as it has been a common practice to determine when a vehicle needs an oil change. 

The limitations of “a processor configured to specify lubrication maintenance procedures for future automotive vehicles based upon the lubrication maintenance information received from the vehicle and the lubrication maintenance information received from the plurality of other vehicles” is considered to be a mathematical relationship. As further established in dependent claims 21, 23, and 25 the claims recite “correlating a lubrication change frequency and an engine life of the vehicle and the plurality of the other vehicles based upon the lubrication maintenance information received from the vehicle and the lubrication maintenance information received from the plurality of other vehicles”, as shown in MPEP 2106.04(a)(2) (subsection I) “organizing information and manipulating information through mathematical correlations” is considered to be an example of mathematical relationships and as such an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the use of sensors to perform generic functions. Additionally the claims recite processors, communications components, a server which has a communication component, a database and a processor. The hardware in these steps is recited at a high-level of generality (i.e., as a generic sensor performing a generic gathering functions, generic processors, servers, communication components all of which perform generic functions) such that it amounts no more than mere instructions to apply the exception using a generic component, as stated above. The claims are broad enough to allow for various ways of collecting the data and making the determinations. This is 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the element of by a sensor amounts to no more than mere instructions to apply the exception using a generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 9 and 16 recites including an indication but this merely establishes the content of transmission but this does not change or alter how the steps are performed 
The Examiner notes that claims 1-4, 7, 8-11, 14 and 21-24 have been amended to recite additional elements and to change the statutory category of the claims. That is they are no longer directed toward an apparatus or vehicle but toward a system which includes those elements. The system itself establishes that the data which is collected is used specifically to perform an abstract idea. As such these claims have now been included in the 101 rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7-9, 11, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staley et al. (US 9,659,414 B2) hereafter Staley, in view of Treyz et al. (US 6,526,335 B1) hereafter Treyz, further in view of Barfield, JR. et al. (US 2016/0035150 A1) hereafter Barfield.
As per claim 1, Staley discloses a system comprising:
an apparatus configured to monitor lubricant maintenance of an automotive vehicle (Col. 4, lines 12-43; discloses an apparatus which monitors lubricant maintenance of an automotive vehicle), including:
	a sensor that generates a signal indicative of exposure of a lubrication system access port through which automotive lubricant is accessed (Col. 4, lines 12-43; discloses that the system contains a sensor that generates a signal that is used to indicate that the access port or drain plug has been exposed explicitly it states “The removal of the oil plug would alter the attitude of the oil plug and allow the vehicle central processor unit to discern that an oil change is being performed”);
	a processor configured to determine that a lubrication maintenance operation is performed from the signal (Col. 4, lines 12-43; discloses that the signal from the sensors is sent to the vehicle central processor which determines that the maintenance operation has been performed specifically “that an oil change is being performed”); and
	a communication component configured to transmit lubrication maintenance information internally to the vehicle, the lubrication maintenance information including an indication of the performance of the lubrication maintenance operation (Col. 4, lines 12-43; discloses that the system communicates the determination that an oil change has been performed through the display to indicate the maintenance operation has been performed).

	Treyz, which like Staley talks about monitoring sensors in a vehicle, teaches it is known that once the data is collected it is known to have a communication component to transmit lubrication maintenance information externally to the vehicle, the lubrication maintenance information including an indication of the performance of the lubrication maintenance operation (Col. 16, line 65 through Col. 17, line 13; teaches that the system includes various sensors include oil-level sensors, and that this information can be collected through the diagnostic system. Col. 37, line 55 through Col. 38, line 45; teaches communicating maintenance and performance information from the vehicle to a 
Treyz further teaches a server including: a communication component configured to receive the lubrication maintenance information from the vehicle (Col. 37, line 55 through Col. 38, line 45; teaches communicating maintenance and performance information from the vehicle to a server on the Internet which is external from the vehicle as it is not local. This is performed over a wireless link which can be a satellite or terrestrial cellular link or can be a local link).
Treyz further teaches a database configured to store the lubrication maintenance information of the vehicle (Col. 37, line 55 through Col. 38, line 45; teaches that the server stores all of the maintenance history information for the vehicle and can present that information in the form of a web page).
	Staley discloses a method and apparatus for collecting sensor data for determining that the lubrication system access port has been exposed, specifically that there is an indication that sensor has signals indicating an oil change has occurred. Staley establishes that the vehicle processor interprets the signals and determines that an oil change has occurred and can relay this information to the user of the vehicle 
	Treyz, which like Staley talks about receiving sensor information, teaches it is known to transmit that sensor information externally. Treyz establishes that it is known to store the data locally or to transmit and store it remotely at a server.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle lubrication access port monitoring system of Staley the ability to relay that information to a remote location as taught by Treyz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Treyz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the vehicle lubrication access port provided by Staley, the ability to relay that information to a remote location as taught by Treyz, for the purposes of tracking the vehicle maintenance information remotely and reminding the user of upcoming maintenance events. Since Staley already discusses the collection of sensor data and they relay of that sensor data locally to a user in a vehicle, it would have been obvious to relay that information remotely or externally to a server so that it can be stored separately from the vehicle and used to remind the user of upcoming service appointments, as shown explicitly in Treyz.
The combination fails to explicitly disclose receiving lubrication maintenance information from a plurality of other automotive vehicles over the communications 
Barfield, which like the combination talks about monitoring maintenance information for vehicles, teaches receiving lubrication maintenance information from a plurality of other automotive vehicles over the communications network (Page 2; paragraph [0023]; teaches that the environment contains one or more vehicles and a servers. Page 2, paragraph [0024]; teaches the vehicles can include any vehicle such as an automobile, truck, motorcycle or boat. The system can determine the operational state of the components of the vehicle and transmit that information through a communication network. Page 2, paragraphs [0026] and [0027]; teaches servers made up of one or more computing devices which receives the vehicle data and generates models to predict maintenance issues. Page 2, paragraph [0028]; teaches that the network is either a wired or wireless network which communicates the information to the server. Page 3, paragraphs [0032]-[0034]; teaches that system contains sensors which collect vehicle information and the system collects information about the service of the vehicle such as services performed specifically oil changes and the dates of the services.); 
storing the lubrication maintenance information of the plurality of other vehicles (Page 6, paragraph [0061]; teaches that the information is stored in the system and used to generate models and perform analysis on the data); and 

Staley discloses a method and apparatus for collecting sensor data for determining that the lubrication system access port has been exposed, specifically that there is an indication that sensor has signals indicating an oil change has occurred. Staley establishes that the vehicle processor interprets the signals and determines that an oil change has occurred and can relay this information to the user of the vehicle through an in vehicle display. Treyz, teaches it is known to transmit that sensor information externally. Treyz establishes that it is known to store the data locally or to transmit and store it remotely at a server. However, the combination fails to establish that the data is from more than one vehicle and used to specify lubrication maintenance procedures for future automotive vehicles.
	Barfield, which like the combination talks about receiving sensor information, teaches it is known to collect sensor information from multiple vehicles and to use that 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle lubrication access port monitoring system of Staley and Treyz the ability to gathering information from multiple vehicles and use it to make future maintenance procedures as taught by Barfield since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Barfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the vehicle lubrication access port provided by Staley and Treyz, with the ability to gathering information from multiple vehicles and use it to make future maintenance procedures as taught by Barfield, for the purposes of reducing maintenance costs. Since the combination already collects maintenance data from a vehicle it would have been obvious to collect that information from a plurality of vehicles and to develop a model to predict future maintenance procedures to minimize costs as shown in Barfield.
As per claim 2, the combination of Staley, Treyz and Barfield teaches the above-enclosed invention; Treyz further teaches wherein the lubrication maintenance information includes an indication of a next lubrication maintenance time (Col. 39, lines 15-37; teaches that the server can then send reminders to the user through various 
As per claim 4, the combination of Staley, Treyz and Barfield teaches the above-enclosed invention; Treyz further teaches wherein the lubrication maintenance information is transmitted to a mobile communication device over the communications network as an email message (Col. 39, lines 15-37; teaches that the server can then send reminders to the user through various means including e-mail messages. These messages can include an indication of the next oil change, which is the lubrication maintenance time).
As per claim 7, the combination of Staley, Treyz and Barfield teaches the above-enclosed invention; Treyz further teaches wherein the processor of the server is configured to determine whether lubrication maintenance has been performed according to a lubrication maintenance specification of the vehicle (Col. 38, line 34 through Col. 39, line 22; teaches that the server analyzes maintenance data and makes suggestions. The server determines if the vehicle has not had an oil change at the recommended interval).
As per claim 8, Staley discloses a system comprising:
an automotive vehicle (Figure 1, Col. 2, line 62 through Col. 3, line 5; discloses a vehicle containing an oil pan and sensors to determine oil parameters) including:
	a sensor that generates a signal indicative of exposure of a lubrication system access port through which automotive lubricant is accessed (Col. 4, lines 12-43; discloses that the system contains a sensor that generates a signal that is used to indicate that the access port or drain plug has been exposed explicitly it states “The 
	a processor configured to determine that a lubrication maintenance operation is performed from the signal (Col. 4, lines 12-43; discloses that the signal from the sensors is sent to the vehicle central processor which determines that the maintenance operation has been performed specifically “that an oil change is being performed”); and
	a communication component configured to transmit lubrication maintenance information internally to the vehicle, the lubrication maintenance information including an indication of the performance of the lubrication maintenance operation (Col. 4, lines 12-43; discloses that the system communicates the determination that an oil change has been performed through the display to indicate the maintenance operation has been performed).
While Staley establishes that the system detects a signal that the access port of the lubrication system has been exposed and it communicates that information internally to vehicle so they driver or operator can see the indication, it does not establish a communication component to transmit lubrication maintenance information externally to the vehicle over a communications network, the lubrication maintenance information including an indication of the performance of the lubrication maintenance operation. Additionally Staley fails to disclose a server including: a communication component configured to receive the lubrication maintenance information from the vehicle and lubrication maintenance information from a plurality of other automotive vehicles over the communications network; a database configured to store the lubrication maintenance information of the vehicle and the lubrication maintenance 
	Treyz, which like Staley talks about monitoring sensors in a vehicle, teaches it is known that once the data is collected it is known to have a communication component to transmit lubrication maintenance information externally to the vehicle, the lubrication maintenance information including an indication of the performance of the lubrication maintenance operation (Col. 16, line 65 through Col. 17, line 13; teaches that the system includes various sensors include oil-level sensors, and that this information can be collected through the diagnostic system. Col. 37, line 55 through Col. 38, line 45; teaches communicating maintenance and performance information from the vehicle to a server on the Internet which is external from the vehicle as it is not local. Col. 39, lines 15-37; teaches that the server can then send reminders to the user through various means including e-mail messages. These messages can include an indication of the next oil change, which is the lubrication maintenance time. Since Staley already discusses the collection of sensor data and they relay of that sensor data locally to a user in a vehicle, it would have been obvious to relay that information remotely or externally to a server so that it can be stored separately from the vehicle and used to remind the user of upcoming service appointments, as shown explicitly in Treyz).
Treyz further teaches a server including: a communication component configured to receive the lubrication maintenance information from the vehicle (Col. 37, line 55 through Col. 38, line 45; teaches communicating maintenance and performance 
Treyz further teaches a database configured to store the lubrication maintenance information of the vehicle (Col. 37, line 55 through Col. 38, line 45; teaches that the server stores all of the maintenance history information for the vehicle and can present that information in the form of a web page).
	Staley discloses a method and apparatus for collecting sensor data for determining that the lubrication system access port has been exposed, specifically that there is an indication that sensor has signals indicating an oil change has occurred. Staley establishes that the vehicle processor interprets the signals and determines that an oil change has occurred and can relay this information to the user of the vehicle through an in vehicle display. However, Staley fails to establish that the data is transmitted externally.
	Treyz, which like Staley talks about receiving sensor information, teaches it is known to transmit that sensor information externally. Treyz establishes that it is known to store the data locally or to transmit and store it remotely at a server.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle lubrication access port monitoring system of Staley the ability to relay that information to a remote location as taught by Treyz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The combination fails to explicitly disclose receiving lubrication maintenance information from a plurality of other automotive vehicles over the communications network; storing the lubrication maintenance information of the plurality of other vehicles; and a processor configured to specify lubrication maintenance procedures for future automotive vehicles based upon the lubrication maintenance information received from the vehicle and the lubrication maintenance information received from the plurality of other vehicles.
Barfield, which like the combination talks about monitoring maintenance information for vehicles, teaches receiving lubrication maintenance information from a plurality of other automotive vehicles over the communications network (Page 2; paragraph [0023]; teaches that the environment contains one or more vehicles and a servers. Page 2, paragraph [0024]; teaches the vehicles can include any vehicle such as an automobile, truck, motorcycle or boat. The system can determine the operational 
storing the lubrication maintenance information of the plurality of other vehicles (Page 6, paragraph [0061]; teaches that the information is stored in the system and used to generate models and perform analysis on the data); and 
a processor configured to specify lubrication maintenance procedures for future automotive vehicles based upon the lubrication maintenance information received from the vehicle and the lubrication maintenance information received from the plurality of other vehicles (Page 6, paragraph [0059]-[0063]; teaches that the server processes the data which is collected from various sources and that the manufacturers can utilize this data to create maintenance schedules for the specific vehicles. As shown in Barfield this is done to reduce costs by performing maintenance only when required, this allows the providers to avoid both over maintaining and undermaintaining vehicles. Since the combination already collects maintenance data from a vehicle it would have been obvious to collect that information from a plurality of vehicles and to develop a model to predict future maintenance procedures to minimize costs as shown in Barfield).

	Barfield, which like the combination talks about receiving sensor information, teaches it is known to collect sensor information from multiple vehicles and to use that information to establish or create maintenance procedures which are adapted to specific vehicles.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle lubrication access port monitoring system of Staley and Treyz the ability to gathering information from multiple vehicles and use it to make future maintenance procedures as taught by Barfield since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Barfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
As per claim 9, the combination of Staley, Treyz and Barfield teaches the above-enclosed invention; Treyz further teaches wherein the lubrication maintenance information includes an indication of a next lubrication maintenance time (Col. 39, lines 15-37; teaches that the server can then send reminders to the user through various means including e-mail messages. These messages can include an indication of the next oil change, which is the lubrication maintenance time).
As per claim 11, the combination of Staley, Treyz and Barfield teaches the above-enclosed invention; Treyz further teaches wherein the lubrication maintenance information is transmitted to a mobile communication device over the communications network as an email message (Col. 39, lines 15-37; teaches that the server can then send reminders to the user through various means including e-mail messages. These messages can include an indication of the next oil change, which is the lubrication maintenance time).
As per claim 14, the combination of Staley, Treyz and Barfield teaches the above-enclosed invention; Treyz further teaches wherein the processor of the server is configured to determine whether lubrication maintenance has been performed 
As per claim 15, Staley discloses a method (Col. 4, lines 12-43; discloses an apparatus which monitors lubricant maintenance of an automotive vehicle) comprising:
	generating, by a sensor of an automotive vehicle, a signal indicative of exposure of a lubrication system access port through which automotive lubricant is accessed (Col. 4, lines 12-43; discloses that the system contains a sensor that generates a signal that is used to indicate that the access port or drain plug has been exposed explicitly it states “The removal of the oil plug would alter the attitude of the oil plug and allow the vehicle central processor unit to discern that an oil change is being performed”); 
	determining, by a processor of the vehicle, that a lubrication maintenance operation is performed from the signal (Col. 4, lines 12-43; discloses that the signal from the sensors is sent to the vehicle central processor which determines that the maintenance operation has been performed specifically “that an oil change is being performed”); and 
	transmitting, by a communication component of the vehicle, lubrication maintenance information internally to the vehicle, the lubrication maintenance information including an indication of the performance of the lubrication maintenance operation (Col. 4, lines 12-43; discloses that the system communicates the determination that an oil change has been performed through the display to indicate the maintenance operation has been performed).

	Treyz, which like Staley talks about monitoring sensors in a vehicle, teaches it is known that once the data is collected it is known to have a communication component to transmit lubrication maintenance information externally to the vehicle over a communications network, the lubrication maintenance information including an indication of the performance of the lubrication maintenance operation (Col. 16, line 65 through Col. 17, line 13; teaches that the system includes various sensors include oil-level sensors, and that this information can be collected through the diagnostic system. Col. 37, line 55 through Col. 38, line 45; teaches communicating maintenance and 
Treyz further teaches receiving, by a communication component of a server, the lubrication maintenance information from the vehicle over the communications network (Col. 37, line 55 through Col. 38, line 45; teaches communicating maintenance and performance information from the vehicle to a server on the Internet which is external from the vehicle as it is not local. This is performed over a wireless link which can be a satellite or terrestrial cellular link or can be a local link).
Treyz further teaches storing, by a database of the server, the lubrication maintenance information of the vehicle (Col. 37, line 55 through Col. 38, line 45; teaches that the server stores all of the maintenance history information for the vehicle and can present that information in the form of a web page).
	Staley discloses a method and apparatus for collecting sensor data for determining that the lubrication system access port has been exposed, specifically that there is an indication that sensor has signals indicating an oil change has occurred. Staley establishes that the vehicle processor interprets the signals and determines that 
	Treyz, which like Staley talks about receiving sensor information, teaches it is known to transmit that sensor information externally. Treyz establishes that it is known to store the data locally or to transmit and store it remotely at a server.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle lubrication access port monitoring system of Staley the ability to relay that information to a remote location as taught by Treyz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Treyz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the vehicle lubrication access port provided by Staley, the ability to relay that information to a remote location as taught by Treyz, for the purposes of tracking the vehicle maintenance information remotely and reminding the user of upcoming maintenance events. Since Staley already discusses the collection of sensor data and they relay of that sensor data locally to a user in a vehicle, it would have been obvious to relay that information remotely or externally to a server so that it can be stored separately from the vehicle and used to remind the user of upcoming service appointments, as shown explicitly in Treyz.

Barfield, which like the combination talks about monitoring maintenance information for vehicles, teaches receiving lubrication maintenance information from a plurality of other automotive vehicles over the communications network (Page 2; paragraph [0023]; teaches that the environment contains one or more vehicles and a servers. Page 2, paragraph [0024]; teaches the vehicles can include any vehicle such as an automobile, truck, motorcycle or boat. The system can determine the operational state of the components of the vehicle and transmit that information through a communication network. Page 2, paragraphs [0026] and [0027]; teaches servers made up of one or more computing devices which receives the vehicle data and generates models to predict maintenance issues. Page 2, paragraph [0028]; teaches that the network is either a wired or wireless network which communicates the information to the server. Page 3, paragraphs [0032]-[0034]; teaches that system contains sensors which collect vehicle information and the system collects information about the service of the vehicle such as services performed specifically oil changes and the dates of the services.); 

specifying, by a processor of the server, lubrication maintenance procedures for future automotive vehicles based upon the lubrication maintenance information received from the vehicle and the lubrication maintenance information received from the plurality of other vehicles (Page 6, paragraph [0059]-[0063]; teaches that the server processes the data which is collected from various sources and that the manufacturers can utilize this data to create maintenance schedules for the specific vehicles. As shown in Barfield this is done to reduce costs by performing maintenance only when required, this allows the providers to avoid both over maintaining and undermaintaining vehicles. Since the combination already collects maintenance data from a vehicle it would have been obvious to collect that information from a plurality of vehicles and to develop a model to predict future maintenance procedures to minimize costs as shown in Barfield).
Staley discloses a method and apparatus for collecting sensor data for determining that the lubrication system access port has been exposed, specifically that there is an indication that sensor has signals indicating an oil change has occurred. Staley establishes that the vehicle processor interprets the signals and determines that an oil change has occurred and can relay this information to the user of the vehicle through an in vehicle display. Treyz, teaches it is known to transmit that sensor information externally. Treyz establishes that it is known to store the data locally or to transmit and store it remotely at a server. However, the combination fails to establish 
	Barfield, which like the combination talks about receiving sensor information, teaches it is known to collect sensor information from multiple vehicles and to use that information to establish or create maintenance procedures which are adapted to specific vehicles.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle lubrication access port monitoring system of Staley and Treyz the ability to gathering information from multiple vehicles and use it to make future maintenance procedures as taught by Barfield since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Barfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the vehicle lubrication access port provided by Staley and Treyz, with the ability to gathering information from multiple vehicles and use it to make future maintenance procedures as taught by Barfield, for the purposes of reducing maintenance costs. Since the combination already collects maintenance data from a vehicle it would have been obvious to collect that information from a plurality of vehicles and to develop a model to predict future maintenance procedures to minimize costs as shown in Barfield.
As per claim 16, the combination of Staley, Treyz and Barfield teaches the above-enclosed invention; Treyz further teaches including an indication of a next lubrication maintenance time in the transmitted lubrication maintenance information (Col. 39, lines 15-37; teaches that the server can then send reminders to the user through various means including e-mail messages. These messages can include an indication of the next oil change, which is the lubrication maintenance time).
As per claim 17, the combination of Staley, Treyz and Barfield teaches the above-enclosed invention; Treyz further teaches transmitting the lubrication maintenance information to a mobile communication device over the communications network (Col. 12, lines 21-44 and Col. 38, lines 4-18; teaches using a cellular network to send information and receive information Col. 39, lines 15-37; teaches that the server can then send reminders to the user through various means including e-mail messages. These messages can include an indication of the next oil change, which is the lubrication maintenance time. The emails can be sent to the automobile personal computer which is a mobile communication device which communicates over a wireless network).
As per claim 20, the combination of Staley, Treyz and Barfield teaches the above-enclosed invention; Treyz further teaches determining, by the server, whether lubrication maintenance has been performed according to a lubrication maintenance specification of the vehicle (Col. 38, line 34 through Col. 39, line 22; teaches that the server analyzes maintenance data and makes suggestions. The server determines if the vehicle has not had an oil change at the recommended interval).

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staley et al. (US 9,659,414 B2) hereafter Staley, in view of Treyz et al. (US 6,526,335 B1) hereafter Treyz, further in view of Barfield, JR. et al. (US 2016/0035150 A1) hereafter Barfield, further in view of Smereka et al. (US 2013/0203339 A1) hereafter Smereka.
As per claim 3, the combination of Staley, Treyz and Barfield teaches the above-enclosed invention; while Treyz discloses the use of a cellular network to send and receive information (Treyz Col. 12, lines 21-44 and Col. 38, lines 4-18; teaches using a cellular network to send information and receive information), it is not explicit wherein the lubrication maintenance information is transmitted to a mobile communication device over a cellular network as a text message.
Smereka, which like the combination of Staley and Treyz talks about tracking oil changes, teaches it is known for the lubrication maintenance information to be transmitted to a mobile communication device over a cellular network as a text message (Page 4, paragraph [0031] and Page 5, paragraph [0034]; teaches it is known for maintenance information specifically oil change information can be sent through a cellular network to a mobile device through a text message. Since Treyz already communicates information using a cellular network and that it is known to send maintenance information through emails it would have been obvious to also send them through text messages as this is another known means of communicating maintenance information to a user).
Staley discloses a method and apparatus for collecting sensor data for determining that the lubrication system access port has been exposed, specifically that 
The sole difference between the combination and the claimed subject matter is that the combination does not disclose the communication to be transmitted to a mobile communication device over a cellular network as a text message. The Treyz reference establishes it is known to communicate using a cellular network and to send communications through email.
The Smereka reference shows that it is known for the communication to be transmitted to a mobile communication device over a cellular network as a text message and the communication itself to be about lubrication maintenance information. Smereka establishes that this type of communication and means for communication was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the communication means established in the 
Therefore, from this teaching of Smereka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the vehicle lubrication access port provided by Staley, Treyz and Barfield, with the communication means being a text message sent to a mobile device through a cellular network as taught by Smereka, for the purposes of informing the customer or user of any maintenance data as shown in Smereka. Since Treyz already communicates information using a cellular network and that it is known to send maintenance information through emails it would have been obvious to also send them through text messages as this is another known means of communicating maintenance information to a user.
As per claim 10, the combination of Staley, Treyz and Barfield teaches the above-enclosed invention; while Treyz discloses the use of a cellular network to send and receive information (Treyz Col. 12, lines 21-44 and Col. 38, lines 4-18; teaches using a cellular network to send information and receive information), it is not explicit wherein the lubrication maintenance information is transmitted to a mobile communication device over a cellular network as a text message.
Smereka, which like the combination of Staley and Treyz talks about tracking oil changes, teaches it is known for the lubrication maintenance information to be transmitted to a mobile communication device over a cellular network as a text message (Page 4, paragraph [0031] and Page 5, paragraph [0034]; teaches it is known for maintenance information specifically oil change information can be sent through a 
Staley discloses a method and apparatus for collecting sensor data for determining that the lubrication system access port has been exposed, specifically that there is an indication that sensor has signals indicating an oil change has occurred. Staley establishes that the vehicle processor interprets the signals and determines that an oil change has occurred and can relay this information to the user of the vehicle through an in vehicle display. Treyz teaches it is known to transmit that sensor information externally. Treyz establishes that it is known to store the data locally or to transmit and store it remotely at a server. Barfield, which like the combination talks about receiving sensor information, teaches it is known to collect sensor information from multiple vehicles and to use that information to establish or create maintenance procedures which are adapted to specific vehicles.
The sole difference between the combination of Staley and Treyz and the claimed subject matter is that the combination does not disclose the communication to be transmitted to a mobile communication device over a cellular network as a text message. The Treyz reference establishes it is known to communicate using a cellular network and to send communications through email.
The Smereka reference shows that it is known for the communication to be transmitted to a mobile communication device over a cellular network as a text message 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the communication means established in the combination of Staley, Treyz and Barfield with the communication means being a text message sent to a mobile device through a cellular network as taught by Smereka.
Therefore, from this teaching of Smereka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the vehicle lubrication access port provided by Staley, Treyz and Barfield, with the communication means being a text message sent to a mobile device through a cellular network as taught by Smereka, for the purposes of informing the customer or user of any maintenance data as shown in Smereka. Since Treyz already communicates information using a cellular network and that it is known to send maintenance information through emails it would have been obvious to also send them through text messages as this is another known means of communicating maintenance information to a user.

Claim(s) 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staley et al. (US 9,659,414 B2) hereafter Staley, in view of Treyz et al. (US 6,526,335 B1) hereafter Treyz, further in view of Barfield, JR. et al. (US 2016/0035150 A1) hereafter Barfield, further in view of Liu et al. (US 2015/0348058 A1) hereafter Liu.
As per claim 21, the combination Staley, Treyz and Barfield teaches the above-enclosed invention; Barfield further teaches wherein the processor of the server is configured to specify the lubrication maintenance procedures for future automotive vehicles by correlating the sensor information for the vehicle and the plurality of the other vehicles based upon the lubrication maintenance information received from the vehicle and the lubrication maintenance information received from the plurality of other vehicles (Page 2; paragraph [0023]; teaches that the environment contains one or more vehicles and a servers. Page 2, paragraph [0024]; teaches the vehicles can include any vehicle such as an automobile, truck, motorcycle or boat. The system can determine the operational state of the components of the vehicle and transmit that information through a communication network. Page 2, paragraphs [0026] and [0027]; teaches servers made up of one or more computing devices which receives the vehicle data and generates models to predict maintenance issues. These predictions are from a plurality of vehicles. Page 3, paragraphs [0032]-[0034]; teaches that system contains sensors which collect vehicle information and the system collects information about the service of the vehicle such as services performed specifically oil changes and the dates of the services. Page 6, paragraph [0059]-[0063]; teaches that the server processes the data which is collected from various sources and that the manufacturers can utilize this data to create maintenance schedules for the specific vehicles. As shown in Barfield this is done to reduce costs by performing maintenance only when required, this allows the providers to avoid both over maintaining and undermaintaining vehicles). 

Liu, which like the combination talks about monitoring and performing maintenance on a vehicle, teaches it is known to establish the optimum lubrication change frequency or lubrication maintenance procedure based upon a correlation of lubrication change frequency and an engine life of the vehicle (Page 13, paragraph [0079]; teaches “Oil change frequency is an important determiner of internal combination engine condition”. Additionally sensors are used to determine when oil changes are performed and to construct an engine wear model. This information is used to determine the optimal time between oil changes and the actual time between changes and use this to determine engine life. Since Barfield already establishes an schedule to minimize cost, it would have been obvious to consider engine life and the frequency of oil changes to maximize the engine life which will reduce the costs associated with problems with the engine. As shown in Liu these variable can be used to produce the optimal time between oil changes based on the data which is collected from the sensors. When combined with Barfield the manufacturer can produce more accurate schedules of when to change the oil or perform other maintenance tasks based on the specific model of car and its usage. This would achieve the goal of both Liu and Barfield as it would minimize costs).
Staley discloses a method and apparatus for collecting sensor data for determining that the lubrication system access port has been exposed, specifically that there is an indication that sensor has signals indicating an oil change has occurred. 
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the lubrication maintenance procedures are based on correlating a lubrication change frequency and an engine life of the vehicle.
The Liu reference shows that it is known for the optimal lubrication maintenance procedure to be based off the correlation of lubrication change frequency and an engine life of the vehicle. Liu establishes that taking these factors into consideration for determine when to change the oil is known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters used to determine the maintenance schedule established in the combination of Staley, Treyz and Barfield with the parameters include lubrication change frequency and an engine life of the vehicle as taught by Liu.

As per claim 22, the combination of Staley, Treyz and Barfield teaches the above-enclosed invention; Barfield further teaches wherein the processor of the server is configured to determine a future maintenance schedule based upon the lubrication maintenance information received from the vehicle and the lubrication maintenance information received from the plurality of other vehicles (Page 6, paragraph [0059]-[0063]; teaches that the server processes the data which is collected from various sources and that the manufacturers can utilize this data to create maintenance schedules for the specific vehicles. As shown in Barfield this is done to reduce costs by 
The combination however fails to explicitly state that the maintenance schedule is an optimum lubrication change frequency.
Liu, which like the combination talks about monitoring and performing maintenance on a vehicle, teaches it is known to establish the maintenance schedule is an optimum lubrication change frequency (Page 13, paragraph [0079]; teaches “Oil change frequency is an important determiner of internal combination engine condition”. Additionally sensors are used to determine when oil changes are performed and to construct an engine wear model. This information is used to determine the optimal time between oil changes and the actual time between changes and use this to determine engine life. Since Barfield already establishes an schedule to minimize cost, it would have been obvious to consider engine life and the frequency of oil changes to maximize the engine life which will reduce the costs associated with problems with the engine. As shown in Liu these variable can be used to produce the optimal time between oil changes based on the data which is collected from the sensors. When combined with Barfield the manufacturer can produce more accurate schedules of when to change the oil or perform other maintenance tasks based on the specific model of car and its usage. This would achieve the goal of both Liu and Barfield as it would minimize costs).
Staley discloses a method and apparatus for collecting sensor data for determining that the lubrication system access port has been exposed, specifically that there is an indication that sensor has signals indicating an oil change has occurred. Staley establishes that the vehicle processor interprets the signals and determines that 
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the lubrication maintenance procedures are for an optimum lubrication change frequency.
The Liu reference shows that it is known for the optimal lubrication maintenance procedure to be based off the correlation of lubrication change frequency and an engine life of the vehicle. Liu establishes that taking these factors into consideration for determine when to change the oil is known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the maintenance schedule established in the combination of Staley, Treyz and Barfield with the maintenance schedule to be an optimum lubrication change frequency as taught by Liu.
Therefore, from this teaching of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the vehicle lubrication access port provided by Staley, Treyz and 
As per claim 23, the combination Staley, Treyz and Barfield teaches the above-enclosed invention; Barfield further teaches wherein the processor of the server is configured to specify the lubrication maintenance procedures for future automotive vehicles by correlating the sensor information for the vehicle and the plurality of the other vehicles based upon the lubrication maintenance information received from the vehicle and the lubrication maintenance information received from the plurality of other vehicles (Page 2; paragraph [0023]; teaches that the environment contains one or more vehicles and a servers. Page 2, paragraph [0024]; teaches the vehicles can include any vehicle such as an automobile, truck, motorcycle or boat. The system can determine the operational state of the components of the vehicle and transmit that information through a communication network. Page 2, paragraphs [0026] and [0027]; teaches servers made up of one or more computing devices which receives the vehicle data and 
While Barfield establishes the correlation of data to specify the lubrication maintenance procedures for future automotive vehicles, it fails to establish that the data includes a lubrication change frequency and an engine life of the vehicle.
Liu, which like the combination talks about monitoring and performing maintenance on a vehicle, teaches it is known to establish the optimum lubrication change frequency or lubrication maintenance procedure based upon a correlation of lubrication change frequency and an engine life of the vehicle (Page 13, paragraph [0079]; teaches “Oil change frequency is an important determiner of internal combination engine condition”. Additionally sensors are used to determine when oil changes are performed and to construct an engine wear model. This information is used to determine the optimal time between oil changes and the actual time between changes and use this to determine engine life. Since Barfield already establishes an schedule to minimize cost, it would have been obvious to consider engine life and the frequency of oil changes to maximize the engine life which will reduce the costs 
Staley discloses a method and apparatus for collecting sensor data for determining that the lubrication system access port has been exposed, specifically that there is an indication that sensor has signals indicating an oil change has occurred. Staley establishes that the vehicle processor interprets the signals and determines that an oil change has occurred and can relay this information to the user of the vehicle through an in vehicle display. Treyz teaches it is known to transmit that sensor information externally. Treyz establishes that it is known to store the data locally or to transmit and store it remotely at a server. Barfield, which like the combination talks about receiving sensor information, teaches it is known to collect sensor information from multiple vehicles and to use that information to establish or create maintenance procedures which are adapted to specific vehicles.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the lubrication maintenance procedures are based on correlating a lubrication change frequency and an engine life of the vehicle.
The Liu reference shows that it is known for the optimal lubrication maintenance procedure to be based off the correlation of lubrication change frequency and an engine 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters used to determine the maintenance schedule established in the combination of Staley, Treyz and Barfield with the parameters include lubrication change frequency and an engine life of the vehicle as taught by Liu.
Therefore, from this teaching of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the vehicle lubrication access port provided by Staley, Treyz and Barfield, with the parameters include lubrication change frequency and an engine life of the vehicle as taught by Liu, for the purposes of optimizing the schedule and extend the engine life as shown in Liu. Since Barfield already establishes an schedule to minimize cost, it would have been obvious to consider engine life and the frequency of oil changes to maximize the engine life which will reduce the costs associated with problems with the engine. As shown in Liu these variable can be used to produce the optimal time between oil changes based on the data which is collected from the sensors. When combined with Barfield the manufacturer can produce more accurate schedules of when to change the oil or perform other maintenance tasks based on the specific model of car and its usage. This would achieve the goal of both Liu and Barfield as it would minimize costs.
As per claim 24, the combination of Staley, Treyz and Barfield teaches the above-enclosed invention; Barfield further teaches wherein the processor of the server is configured to determine a future maintenance schedule based upon the lubrication maintenance information received from the vehicle and the lubrication maintenance information received from the plurality of other vehicles (Page 6, paragraph [0059]-[0063]; teaches that the server processes the data which is collected from various sources and that the manufacturers can utilize this data to create maintenance schedules for the specific vehicles. As shown in Barfield this is done to reduce costs by performing maintenance only when required, this allows the providers to avoid both over maintaining and undermaintaining vehicles).
The combination however fails to explicitly state that the maintenance schedule is an optimum lubrication change frequency.
Liu, which like the combination talks about monitoring and performing maintenance on a vehicle, teaches it is known to establish the maintenance schedule is an optimum lubrication change frequency (Page 13, paragraph [0079]; teaches “Oil change frequency is an important determiner of internal combination engine condition”. Additionally sensors are used to determine when oil changes are performed and to construct an engine wear model. This information is used to determine the optimal time between oil changes and the actual time between changes and use this to determine engine life. Since Barfield already establishes an schedule to minimize cost, it would have been obvious to consider engine life and the frequency of oil changes to maximize the engine life which will reduce the costs associated with problems with the engine. As shown in Liu these variable can be used to produce the optimal time between oil 
Staley discloses a method and apparatus for collecting sensor data for determining that the lubrication system access port has been exposed, specifically that there is an indication that sensor has signals indicating an oil change has occurred. Staley establishes that the vehicle processor interprets the signals and determines that an oil change has occurred and can relay this information to the user of the vehicle through an in vehicle display. Treyz teaches it is known to transmit that sensor information externally. Treyz establishes that it is known to store the data locally or to transmit and store it remotely at a server. Barfield, which like the combination talks about receiving sensor information, teaches it is known to collect sensor information from multiple vehicles and to use that information to establish or create maintenance procedures which are adapted to specific vehicles.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the lubrication maintenance procedures are for an optimum lubrication change frequency.
The Liu reference shows that it is known for the optimal lubrication maintenance procedure to be based off the correlation of lubrication change frequency and an engine life of the vehicle. Liu establishes that taking these factors into consideration for determine when to change the oil is known in the prior art at the time of the invention.

Therefore, from this teaching of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the vehicle lubrication access port provided by Staley, Treyz and Barfield, with the maintenance schedule to be an optimum lubrication change frequency as taught by Liu, for the purposes of optimizing the schedule and extend the engine life as shown in Liu. Since Barfield already establishes an schedule to minimize cost, it would have been obvious to consider engine life and the frequency of oil changes to maximize the engine life which will reduce the costs associated with problems with the engine. As shown in Liu these variable can be used to produce the optimal time between oil changes based on the data which is collected from the sensors. When combined with Barfield the manufacturer can produce more accurate schedules of when to change the oil or perform other maintenance tasks based on the specific model of car and its usage. This would achieve the goal of both Liu and Barfield as it would minimize costs.
As per claim 25, the combination Staley, Treyz and Barfield teaches the above-enclosed invention; Barfield further teaches wherein the processor of the server is configured to specify the lubrication maintenance procedures for future automotive 
While Barfield establishes the correlation of data to specify the lubrication maintenance procedures for future automotive vehicles, it fails to establish that the data includes a lubrication change frequency and an engine life of the vehicle.
Liu, which like the combination talks about monitoring and performing maintenance on a vehicle, teaches it is known to establish the optimum lubrication 
Staley discloses a method and apparatus for collecting sensor data for determining that the lubrication system access port has been exposed, specifically that there is an indication that sensor has signals indicating an oil change has occurred. Staley establishes that the vehicle processor interprets the signals and determines that an oil change has occurred and can relay this information to the user of the vehicle through an in vehicle display. Treyz teaches it is known to transmit that sensor information externally. Treyz establishes that it is known to store the data locally or to transmit and store it remotely at a server. Barfield, which like the combination talks 
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the lubrication maintenance procedures are based on correlating a lubrication change frequency and an engine life of the vehicle.
The Liu reference shows that it is known for the optimal lubrication maintenance procedure to be based off the correlation of lubrication change frequency and an engine life of the vehicle. Liu establishes that taking these factors into consideration for determine when to change the oil is known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters used to determine the maintenance schedule established in the combination of Staley, Treyz and Barfield with the parameters include lubrication change frequency and an engine life of the vehicle as taught by Liu.
Therefore, from this teaching of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the vehicle lubrication access port provided by Staley, Treyz and Barfield, with the parameters include lubrication change frequency and an engine life of the vehicle as taught by Liu, for the purposes of optimizing the schedule and extend the engine life as shown in Liu. Since Barfield already establishes an schedule to minimize 
As per claim 26, the combination of Staley, Treyz and Barfield teaches the above-enclosed invention; Barfield further teaches wherein the processor of the server is configured to determine a future maintenance schedule based upon the lubrication maintenance information received from the vehicle and the lubrication maintenance information received from the plurality of other vehicles (Page 6, paragraph [0059]-[0063]; teaches that the server processes the data which is collected from various sources and that the manufacturers can utilize this data to create maintenance schedules for the specific vehicles. As shown in Barfield this is done to reduce costs by performing maintenance only when required, this allows the providers to avoid both over maintaining and undermaintaining vehicles).
The combination however fails to explicitly state that the maintenance schedule is an optimum lubrication change frequency.
Liu, which like the combination talks about monitoring and performing maintenance on a vehicle, teaches it is known to establish the maintenance schedule is an optimum lubrication change frequency (Page 13, paragraph [0079]; teaches “Oil 
Staley discloses a method and apparatus for collecting sensor data for determining that the lubrication system access port has been exposed, specifically that there is an indication that sensor has signals indicating an oil change has occurred. Staley establishes that the vehicle processor interprets the signals and determines that an oil change has occurred and can relay this information to the user of the vehicle through an in vehicle display. Treyz teaches it is known to transmit that sensor information externally. Treyz establishes that it is known to store the data locally or to transmit and store it remotely at a server. Barfield, which like the combination talks about receiving sensor information, teaches it is known to collect sensor information from multiple vehicles and to use that information to establish or create maintenance procedures which are adapted to specific vehicles.

The Liu reference shows that it is known for the optimal lubrication maintenance procedure to be based off the correlation of lubrication change frequency and an engine life of the vehicle. Liu establishes that taking these factors into consideration for determine when to change the oil is known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the maintenance schedule established in the combination of Staley, Treyz and Barfield with the maintenance schedule to be an optimum lubrication change frequency as taught by Liu.
Therefore, from this teaching of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method monitoring the vehicle lubrication access port provided by Staley, Treyz and Barfield, with the maintenance schedule to be an optimum lubrication change frequency as taught by Liu, for the purposes of optimizing the schedule and extend the engine life as shown in Liu. Since Barfield already establishes an schedule to minimize cost, it would have been obvious to consider engine life and the frequency of oil changes to maximize the engine life which will reduce the costs associated with problems with the engine. As shown in Liu these variable can be used to produce the optimal time between oil changes based on the data which is collected from the sensors. When .

Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on page 9, regarding the 101 rejections specifically that “claims 15-20 are amended such that they more clearly meet the requirements of 35 U.S.C. § 101”.
The Examiner respectfully disagrees.
Claims 1-4, 7, 21 and 22 have been amended from an apparatus to a system, claims 8-11, 14, 23 and 24 have been amended from an automotive vehicle to a system and claims 15-17, 20, 25 and 26 continue to be directed toward a method.
The claims now recite additional elements which now include specifying lubrication maintenance procedures for future automotive vehicles. This amended language directs the goal of the invention from being about hardware which indicates when a lubrication maintenance operation has been performed, toward the use of that maintenance information to specify lubrication maintenance procedures for future vehicles. As such the scope of the invention has changed from a hardware centric embodiment toward a system which collects information and uses that information to specify future maintenance procedures. 

Further as stated above the limitations of “a processor configured to specify lubrication maintenance procedures for future automotive vehicles based upon the lubrication maintenance information received from the vehicle and the lubrication maintenance information received from the plurality of other vehicles” is considered to 
As such the claims as amended do not more clearly meet the requirements but rather more clearly establish the invention is directed toward an abstract idea. As such lacking any additional elements that render the claims into a practical application the 101 has been added for claims 1-4, 7, 8-11, 14 and 21-24 and maintained for method claims 15-17, 20, 25 and 26.
Applicant's arguments with respect to claims 1-4, 7-11, 14-17 and 20-26 have been considered but are moot in view of the new ground(s) of rejection. Specifically, the arguments regarding the newly amended material that "a server including…a processor configured to specify lubrication maintenance procedures for future automotive vehicles based upon the lubrication maintenance information received from the vehicle and the lubrication maintenance information received from the plurality of other vehicles" are moot in view of the new grounds of rejection. Specifically, the Examiner has cited the Barfield reference to address these newly amended limitations.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlstrom et al. (US 2004/0093931 A1) – discusses estimating the remaining distance before oil change becomes imperative.
	Han et al. (US 2010/0122571 A1) – discusses estimating engine oil life based on viscosity.
	Sartini et al. (US 2010/0214090 A1) – discusses determining whether maintenance is required on a fleet of vehicles. 
	Potyrailo et al. (US 2015/0115983 A1) – discusses determining the age or health of a fluid based on the characteristics.
	Desplanches et al. (FR 2833912 A1) – discusses determining the optimum oil change times for a fleet of vehicles and calculating times for individual vehicles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        2/15/2022